Citation Nr: 0324967	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci



INTRODUCTION

The veteran had active service from February 1944 to October 
1945.  He was a prisoner of war of the German Government from 
December 1944 to May 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision by the Columbia, South 
Carolina, Regional Office (RO).


REMAND

In December 2000, the veteran was afforded VA cold injury and 
gastrointesinal examinations.  Unfortunately, neither 
examination addressed the respective impact that service 
connected cold injury residuals and gastrointestinal disorder 
had on the appellant's ability to obtain and retain 
substantially gainful employment in light of his educational 
and occupational experience.   Hence, further action is 
required.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

The Board notes further that the veteran had surgery for 
peptic ulcer disease in 1966 and 1968.  Peptic ulcer disease 
is a disorder subject to presumptive service connection under 
38 C.F.R. § 3.309(c) (2003) if the disorder is manifested to 
a degree of 10 percent or more at any time in the life of a 
former prisoner of war.  In a May 2001 decision, the RO 
granted service connection for history of peptic ulcer 
disease, but assigned a noncompensable evaluation.  
Presumably, though the record is not clear, the RO determined 
that the veteran's peptic ulcer disease was manifest to a 
degree of 10 percent or more at some time in the past, but 
not currently.  In any event, the veteran was afforded a 
December 2000 VA gastrointestinal examination which 
determined that he did not currently have peptic ulcer 
disease, but it is not clear whether he has disabling 
residuals of the gastric surgery.

In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.  The veteran must identify all VA and 
non-VA health care providers who have 
treated him for gastric disorders since 
October 1999, and for residuals of cold 
injuries to the hand and foot since 
February 1998.  Thereafter, the RO must 
obtain records of VA treatment, including 
a February 1998 X-ray report.

2.  The veteran must then be afforded VA 
examinations to determine the degree to 
which cold injury residuals, and peptic 
ulcer residuals impair his ability to 
obtain and retain substantially gainful 
employment in light of his educational 
and occupational experience.  The claims 
file must be provided to and reviewed by 
the examiners prior to conducting these 
studies.  Following their respective 
examination each examiner must render an 
opinion whether it is at least as likely 
as not that disability attributable to 
residuals of cold injury and peptic ulcer 
disease alone, and those disabilities 
alone, render him unemployable.  The 
veteran's old age may not be considered.  
The appellant's fifth/sixth grade 
education and occupational experience as 
a textile mill worker and gas station 
attendant is relevant.  Any opinion 
offered must be accompanied by a written 
rationale.  The reports should be typed.
 
3.  Upon completion of the foregoing 
development, the RO must review all of 
the evidence of record.  If the benefit 
sought on appeal remains denied, the RO 
must issue a Supplemental Statement of 
the Case in accord with 38 C.F.R. 
§§ 19.31 and 19.38 (2002).

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has herein remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2002).


